Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 18, 1985, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have considered and rejected most of the issues raised by the defendant upon the appeal by his codefendant Ronnie *576Simpson with whom this defendant was jointly tried (see, People v Simpson, 153 AD2d 596 [decided herewith]). The defendant has not raised any arguments requiring a different result. Mollen, P. J., Thompson, Lawrence and Eiber, JJ., concur.